DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the preliminary amendment of 3/7/2022, Applicant amended claims 1, 3-8, 10-25, 28, 31-34, 37, 40-47 and 51-52 and added new claims 53-54.  Therefore claims 1-54 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 15-19, 23, 29-30, 33-37, 43, 45-50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7 and 10-11 of U.S. Patent No. 11,156,077 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while Patent 11,156,077 B2 does not claim “positioning a plurality of ultrasonic transducers with the average distance between an outer surface of the plurality of ultrasonic transducers and an interior surface of the catcher sub being less than 0.8 mm.”  However, it would have been obvious for a person of ordinary skill, before the effective filing date of the claimed subject matter to implement Patent 11,156,077 B2 with the ultrasonic transducers and the interior surface of the catcher sub being less than 0.8mm, since it has been held that where the general conditions of a claim are disclosed it is not inventive to discover the optimal or workable ranges, In re Aller 220 F.2d 454, MPEP § 2144.05 II A;  and mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 247 F.2d 669, MPEP § 2144.04VII B.   
Claim Number of the Instant Application
Claim Number of USP 11,156,077 B2
Claim 1 A method for measuring a thickness of casing in a wellbore and/or analyzing an inner surface of a cased or non-cased wellbore, comprising: positioning a drill string in a wellbore; positioning an untethered logging tool in the drill string; pumping fluid into the drill string so that the fluid pushes the logging tool toward a remote end of the drill string so that the logging tool moves in an untethered manner; receiving the logging tool in a catcher sub positioned within the drill string; positioning a plurality of ultrasonic transducers with the average distance between an outer surface of the plurality of ultrasonic transducers and an interior surface of the catcher sub being less than 0.8 mm; moving the drill string and the logging tool toward a mouth of the wellbore; while moving the drill string and the logging tool toward a mouth of the wellbore, transmitting acoustic waves through the catcher sub toward the wellbore casing with the logging tool and receiving acoustic waves after the acoustic waves interact with the wellbore casing and reflect back to the logging tool through the catcher; wellbore, processing and storing data.
Claim 1. A method of in situ determination of a thickness of a casing along a wellbore comprising, inserting an untethered, dart logging device into an interior of a drill string at an upper end of the wellbore, the drill string at least partially disposed within the wellbore; pumping a flow of drilling fluid through the interior of the drill string to carry the logging device to a catcher at a location remote from the upper end of the drill string, the catcher disposed within the wellbore; securing the logging device within the drill string within a catcher, the catcher; remotely activating the logging device to initiate an ultrasonic sensor system so that a series of ultrasonic signals are radiated outward from the ultrasonic sensor system and a second series of signals which are direct or indirect reflections of the first series of signals are detected by the ultrasonic sensor system; retrieving the drill string from the wellbore with the logging device within the catcher; recording logging data of the casing through the drill string using the ultrasonic sensor system as the drill string is retrieved from the wellbore with the logging device; storing the logging data on a memory of the logging device; retrieving the logging device from the drill string at the upper end of the wellbore; downloading the logging date from the logging device; and processing the logging data to determine the thickness of the casing along the wellbore. [since it has been held that where the general conditions of a claim are disclosed it is not inventive to discover the optimal or workable ranges. In re Aller 220 F.2d 454, MPEP § 2144.05 II A;   and mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 247 F.2d 669, MPEP § 2144.04VII B ]
2
1
3
6 and 10 
4
11
5
11
6
11 in view of 7
15
7
17
6 and 10
18
6 and 10

19
6 and 10
23
4
25
6 and 10
29
 6 and 10 in view of 4
30
6 and 10 in view of 4
33
Claim 1, the method of the apparatus.
34
1
35
6 and 10
36
6 and 10
37
11 in view of 7
43
7
45
6
46
6
47
6 and 10
48
4
49
1
50
1
52
4




Claims 9-10, 32 and 51 are are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,156,077 B2 in view of Pomerleau (USP 5,589,825)(hereinafter Pomerleau). Patent 11,156,077 B2 does not claim transferring the data from a downhole process to a second processor.  Pomerleau, Fig. 6 and Col.8, Lines 12-17, however, discloses the limitation. Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Patent 11,156,077 B2 with the known technique of transferring the data to a second processor in order to allow for the processing and storing of the data in a surface computer system. 
9
1
10
1
32
4 and [Pomerleau Fig. 5 and Col. 1, Lines 40-45]
51
1 and [Pomerleau Fig. 5, computer system 60]


Claims 11-14, 41-42 and 53-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 10  of U.S. Patent No. 11,156,077 B2 in view of Nguyen (US Pub. 2017/0350242 A1)(hereinafter Nguyen). Patent 11,156,077 B2 does not wherein the plurality of ultrasonic transmitters and the plurality of ultrasonic receivers are separated forming a pitch-catch configuration and the acoustic waves are transmitted from one of the plurality of  ultrasonic transmitters at a first location and are received by one of the plurality of ultrasonic receivers at a second location spaced from the first location. Nguyen, Fig. 3A and Abstract and ¶0020-0021, however, discloses the limitation. Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Patent 11,156,077 B2 with the known technique of the plurality of ultrasonic transmitters and the plurality of ultrasonic receivers being separated forming a pitch-catch configuration and the acoustic waves are transmitted from one of the plurality of  ultrasonic transmitters at a first location and are received by one of the plurality of ultrasonic receivers at a second location spaced from the first location, as taught by Nguyen, in order to increase the efficiency of the transmitters and receivers. (Nguyen, Abstract) 
11
6 and 10
12
6 and 10
13
6 and 10
14
6 and 10
40
1
41
1
42
1
53
6 and 10
54
1



Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,156,077 B2 in view of Omar et al. (US Pub.  2021/0254958 A1)(hereinafter Omar). Patent 11,156,077 B2 does not claim a memory which stores at least one or more of (1) look up tables or (2) simulator data.  Omar, ¶0094, however, discloses the limitation. Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Patent 11,156,077 B2 with the known technique of providing a memory which stores at least one or more of (1) look up tables or (2) simulator data in order employ inversion techniques to determine one or more characteristics of casings. (Omar, ¶0041). 
50
1



Allowable Subject Matter
Claims  7-8, 16, 20-22, 24, 27-28, 31, 38-39 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687